                                                                      07/08/2021
Matthew Cohen, Esq.
Tel: (516) 283-8754
Email: mcohen@kdvlaw.com


                                                           July 7, 2021

      VIA ECF
      Hon. Katharine H. Parker
      U.S. Magistrate Judge
      United States District Court
      Southern District of New York
      Daniel Patrick Moynihan United States Courthouse
      500 Pearl St.
      New York, New York 10007                                                                        07/08/2021

                        Re:        Ariel Antonio Pimentel Collado v. The Amber Avalon Corp. d/b/a Hotel
                                   Chantelle, et. al.
                                   Case No. 20-cv-10410 (KHP)

      Dear Judge Parker:

               We represent the Defendants in the above-referenced action.

             We write, jointly with Plaintiff’s counsel, to respectfully request a short one (1) week
      extension of the deadline to file the motion for approval of the settlement from July 7, 2021 until
      July 14, 2021. This extension is respectfully requested to provide time for the parties to complete
      and finalize the settlement paperwork. This is the first request for an extension of this deadline.

               Thank you for your consideration of the foregoing.

                                                           Respectfully yours,
                                                           Kaufman Dolowich & Voluck, LLP



                                                           By: ________________________________
                                                                 Matthew Cohen

      cc:      All counsel of record via ECF




      4825-0083-0190, v. 1




                             New York l New Jersey l Pennsylvania l Florida l Illinois l California
